Case: 21-60401     Document: 00516188137          Page: 1    Date Filed: 02/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 February 1, 2022
                                   No. 21-60401
                                                                  Lyle W. Cayce
                                                                       Clerk

   Emma McCray,

                                                            Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                          USDC No. 4:20-CV-00003



   Before King, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Emma McCray appeals the district court’s affirmance of the
   Commissioner’s denial of Social Security Disability Insurance (SSDI)
   benefits from the Social Security Administration (SSA).           Because the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60401     Document: 00516188137           Page: 2   Date Filed: 02/01/2022




                                    No. 21-60401


   Commissioner’s decision is supported by substantial evidence, we Affirm
   the judgment of the district court.
                    Facts and Procedural History
          McCray applied for a Period of Disability, Supplemental Security
   Income (SSI) and Disability Insurance Benefits (DIB) on August 5, 2014.
   McCray alleged disability beginning on December 1, 2013 due to arthritis,
   high blood pressure, high cholesterol, and anemia. Her onset date was later
   amended to December 20, 2014. McCray’s application was initially denied.
   At the time, McCray was 48 years old, had a limited education, completed
   certified nursing assistant (CNA) training, and had past relevant work
   experience as a CNA and a home health aide, both semi-skilled jobs. On
   reconsideration, a hearing was held on January 17, 2017. McCray, her
   attorney, and a vocational expert (VE) appeared. On July 19, 2017, the
   Administrative Law Judge (ALJ) issued an unfavorable decision finding
   McCray not disabled.
          McCray subsequently sought Appeals Council review of the ALJ’s
   decision. The Appeals Council remanded the case to the ALJ to further
   evaluate her mental impairments and further consider her maximum residual
   functional capacity (RFC).     The ALJ held a supplemental hearing on
   September 14, 2018 and heard the testimony of a VE and a medical expert.
   On April 26, 2019, the ALJ again found McCray not disabled. The Appeals
   Council denied review, and the ALJ’s decision stands as the Commissioner’s
   final administrative decision, subject to judicial review. The adjudicated
   period here begins with the alleged onset date, December 20, 2014, and ends
   on the date of the ALJ’s decision, August 26, 2019.




                                         2
Case: 21-60401            Document: 00516188137             Page: 3      Date Filed: 02/01/2022




                                             No. 21-60401


             On January 6, 2020, McCray requested judicial review in the district
   court.1       Following a hearing, the district court issued a judgment on March
   11, 2021, affirming the Commissioner’s final decision. McCray subsequently
   appealed.
                                    Standard of Review
             Our review of the ALJ’s determination is highly deferential. Perez v.
   Barnhart, 415 F.3d 457, 464 (5th Cir. 2005). We review only whether the
   decision is supported by substantial evidence and whether the correct legal
   standards were applied. Id. at 461; see also 42 U.S.C. § 405(g). “Substantial
   evidence is such relevant evidence as a reasonable mind might accept as
   adequate to support a conclusion. It is more than a mere scintilla and less
   than a preponderance.” Perez, 415 F.3d at 461 (internal marks and citations
   omitted). We scrutinize the record as a whole to determine whether such
   substantial evidence is present, but we may not reweigh the evidence,
   substitute our own judgment or resolve conflicts of evidence. Id.; see also
   Singletary v. Bowen, 798 F.2d 818, 822-23 (5th Cir. 1986).
                                           Discussion
             To qualify for disability benefits, a claimant must suffer from a
   disability. See 42 U.S.C. § 423(d)(1)(A). “The Social Security Act defines a
   disability as a medically determinable physical or mental impairment lasting
   at least twelve months that prevents the claimant from engaging in
   substantial gainful activity.” Copeland v. Calvin, 771 F.3d 920, 923 (5th Cir.
   2014) (internal marks and citation omitted); see also 42 U.S.C. §
   423(d)(1)(A). The Commissioner applies a five-step sequential process to
   determine if a complainant is disabled, as follows:



             1
                 The parties consented to an entry of judgment by the magistrate judge.




                                                   3
Case: 21-60401      Document: 00516188137          Page: 4   Date Filed: 02/01/2022




                                    No. 21-60401


          First, a claimant must not be presently working. Second, a
          claimant must establish that he has an impairment or
          combination of impairments which significantly limits his
          physical or mental ability to do basic work activities. Third, to
          secure a finding of disability without consideration of age,
          education, and work experience, a claimant must establish that
          his impairment meets or equals an impairment enumerated in
          the listing of impairments in the appendix to the regulations.
          Fourth, a claimant must establish that his impairment prevents
          him from doing past relevant work. Finally, the burden shifts
          to the Secretary to establish that the claimant can perform
          relevant work. If the Secretary meets this burden, the claimant
          must then prove that he cannot in fact perform the work
          suggested.
   Muse v. Sullivan, 925 F.2d 785, 789 (5th Cir. 1991) (internal marks, citations,
   and alteration omitted); see also Waters v. Barnhart, 276 F.3d 716, 718 (5th
   Cir. 2002); and 20 C.F.R. §§ 404.1520(a)-(f), 416.920. The claimant bears
   the burden of proving her disability. Leggett v. Chater, 67 F.3d 558, 563-64
   (5th Cir. 1995).   The claimant also must prove any alleged error was
   prejudicial and her substantial rights were affected. Jones v. Astrue, 691 F.3d
   730, 734 (5th Cir. 2012).
          The ALJ proceeded through all five steps and determined that
   McCray was not disabled within the meaning of the SSA during the relevant
   time period. McCray argues that the ALJ erred. We disagree.
   I. Whether the ALJ erred in its assessment of the state agency physician.
          McCray asserts that the ALJ failed to consider the opinion of Karol
   Kossman, M.D., that limited her to a sedentary capacity. She says the failure
   to consider this opinion caused her great prejudice because she would fit
   within the parameters of the Medical-Vocational Guidelines if she was
   limited to sedentary work. McCray cites Kneeland v. Berryhill, 850 F.3d 749,
   760 (5th Cir. 2017), in support of her argument that the ALJ legally erred by




                                         4
Case: 21-60401        Document: 00516188137       Page: 5   Date Filed: 02/01/2022




                                   No. 21-60401


   failing to consider Kossman’s opinion. McCray points to statements in the
   ALJ decision regarding two state agency medical consultants, Glenn James,
   M.D., and Sylvester McDonnieal, M.D., as evidence that the ALJ failed to
   consider the opinion of Kossman.
          In Kneeland, this court concluded that the ALJ erred by rejecting a
   medical opinion of an examining physician which conflicted with the ALJ’s
   RFC assessment without explanation. Kneeland, 850 F.3d at 759-60. This
   court also reiterated that a report from a non-examining state agency
   reviewing physician, such as Kossman, does not alone constitute substantial
   evidence. Id. at 761.
          McCray also cites Alejandro v. Barnhart, 291 F.Supp.2d 497 (S.D.
   Tex. 2003), for the proposition that the ALJ is not bound by the findings of
   the state agency medical or psychological consultants but such findings must
   be considered and the ALJ must explain the weight given. Id. at 515.
   However, the Alejandro court was discussing situations where the treating
   physician’s opinion is not accorded controlling weight. Id.
          The record here fails to establish that the ALJ refused to consider
   Kossman’s position. The ALJ explicitly considered and gave little weight to
   the opinion of Glenn James, M.D., who offered the same opinion as Kossman
   that McCray should be limited to a sedentary capacity, because it was not
   supported by the record. The ALJ also had access to additional medical
   evidence, exhibits and testimony that arose subsequent to Kossman’s
   opinion. Thus, McCray is unable to establish prejudice, as she must, and any
   alleged error would be harmless. Garcia v. Berryhill, 880 F.3d 700, 704-05
   (5th Cir. 2018).
   II. Whether the ALJ erred by declining to order Consultative
   Examinations thereby failing to adequately develop the record.




                                        5
Case: 21-60401       Document: 00516188137           Page: 6     Date Filed: 02/01/2022




                                      No. 21-60401


          The ALJ has a duty to develop the facts fully and fairly in a claim for
   benefits. Boyd v. Apfel, 239 F.3d 698, 708 (5th Cir. 2001). However, an ALJ
   may order a consultative examination at its discretion if he determines it is
   necessary to make a determination on a claim. 20 C.F.R. §§ 404.1519a(b),
   416.919a(b); see also Hardman v. Colvin, 820 F.3d 142, 148 (5th Cir. 2016). If
   the ALJ has sufficient facts before him to make a determination, he has no
   obligation to order additional consultative examinations. Id.
          McCray asserts that the ALJ failed to order the requested consultative
   examinations to develop the record. McCray says that new examinations
   were necessary because some of the existing exams had been done four to six
   years earlier.2 McCray alludes to a case without providing a proper citation
   where the claimant raised a requisite suspicion that such an examination was
   necessary. But, here, McCray raises no requisite suspicion.
          The Commissioner asserts that the ALJ fully developed the record,
   obtaining three consultative examinations, treatment records pertaining to
   the entire relevant period, and several medical opinions. The medical expert
   also found the medical record sufficient to issue an opinion.
          McCray is unable to show that the record here was insufficient for the
   ALJ to make a determination on her claim or that the court erred in failing to
   order additional consultative examinations.
   III. Whether the ALJ erred by failing to incorporate all of McCray’s
   restrictions into the residual functional capacity.
          McCray asserts that there is no support for the RFC that the ALJ
   assessed to her and that an overwhelming preponderance of the evidence
   supports a more restrictive RFC. Specifically, McCray asserts that the ALJ


          2
            Interestingly, Kossman’s opinion, upon which McCray argues in issue one, is
   dated more than four years prior to the ALJ decision.




                                            6
Case: 21-60401          Document: 00516188137        Page: 7   Date Filed: 02/01/2022




                                      No. 21-60401


   should have limited her to a range of sedentary work rather than light work.
   McCray sought to submit additional consultative examinations because prior
   examinations had been done some years earlier.3 She appears to be arguing
   that her conditions worsened after her Medicaid coverage was terminated
   and she could no longer afford her medication. However, she acknowledges
   that she was able to provide testimony to that effect.
          The Commissioner asserts that McCray’s subjective complaints and
   mild findings do not support a more restrictive RFC. The Commissioner also
   references specific record evidence supporting the finding that she was able
   to perform light work activity. We agree that substantial evidence within the
   relevant period supports the ALJ’s findings.
          Accordingly, the judgment is Affirmed.




          3
              Again, see issue one.




                                           7